COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Charles Ray Carter v. The State of Texas

Appellate case number:   01-14-01006-CR

Trial court case number: 1399940

Trial court:             337th District Court Harris County

        On December 11, 2014, appellant, Charles Ray Carter, filed his notice of appeal of the
trial court’s judgment of conviction. The clerk’s record was filed in this Court on February 6,
2015, and a supplemental clerk’s record was filed on May 5, 2015. The reporter’s record was
filed on February 19, 2015, and a supplemental reporter’s record was filed on May 7, 2015.
Appellant’s brief was due on June 8, 2015. After we granted four motions to extend the time to
file appellant’s brief, the brief was due on October 6, 2015, with no further extensions.
Nevertheless, on October 13, 2015, appellant filed a fifth motion for an extension of time,
requesting an extension to November 5, 2015.

        We grant appellant’s motion. Appellant’s brief is due to be filed in this Court no later
than November 5, 2015. No further extensions of time will be granted. If appellant’s brief is
not filed by November 5, 2015, we will abate this appeal for a hearing in accordance with
Texas Rule of Appellate Procedure 38.8(c).

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually     Acting for the Court

Date: October 27, 2015




                                               1